Citation Nr: 0932087	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  99-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The Veterans Law Office of 
Eagle & Wildhaber, LLP


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The evidence on file indicates that the Veteran served on 
active duty for a total of over 24 years.  Service in Vietnam 
is indicated by the evidence of record.  

The Veteran retired in March 1980.  He died in July 1998.  
The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

Procedural history

In the January 1999 rating decision, service connection was 
denied for service connection for the cause of the Veteran's 
death.  The appellant perfected an appeal of that denial.

In May 1999 and August 2000, the appellant presented oral 
testimony at hearings held at the RO before a Hearing Officer 
and in Washington, DC before the undersigned Veterans Law 
Judge, respectively.  Transcripts of these hearings have been 
associated with the Veteran's claims file.

In June 2001, the Board denied the appellant's claim.  In 
June 2002, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
this case to the Board, based on a June 2002 Joint Motion For 
Remand.  

In September 2003, April 2007, and March 2008, the Board 
remanded this claim to the RO for further development.  In 
February 2009, a supplemental statement of the case (SSOC) 
was issued by the RO which continued the previous denial of 
the claim.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in July 1998.  The immediate cause of 
death was reported to be ischemic cardiomyopathy.  The 
underlying cause was cardiogenic shock.  
No autopsy was performed.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  Coronary artery disease/myocardial 
infarction/cardiomyopathy and hypertension were not present 
during service or for many years thereafter.

4.  The competent medical evidence of record does not support 
a finding that the Veteran had a lung disability, to include 
a lung tumor.

5.  The preponderance of the medical evidence of record is 
against a finding that syphilis, tuberculosis, or exposure to 
Agent Orange caused or contributed materially or 
substantially to the cause of the Veteran's death; and is 
against a finding that the Veteran's cause of death was 
otherwise related to his military service.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The June 2002 Court Order/Stegall consideration

As was noted in the Introduction, this case was remanded by 
the Court in June 2002 Order, which was based on a Joint 
Motion for Remand.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

The Court's Order of June 2002 in essence adopted the June 
2002 Joint Motion for Remand.  The Joint Motion reflects that 
the counsel for the appellant and Secretary of VA determined 
that all of the pertinent of evidence of record had not been 
obtained because an attempt had not been made to obtain all 
of the Veteran's treatment records from Womack Army Community 
Hospital (ACH) covering the period from 1980 to 1993.  See 
Joint Motion, pages 10-11.  That was the sole basis for the 
Joint Motion.  The Joint Motion added that "after securing 
[the treatment records from Womack ACM], the Board should 
determine whether another [independent medical expert] 
medical opinion should be secured in light of the fact that 
the [previous] independent medical examiner did not have the 
records from Womack before him when he rendered his opinion 
in March 2001."  See Joint Motion, page 11.

In the September 2003 remand, the Board directed the RO to 
obtain all of the Veteran's treatment records from Womack ACH 
for the period from 1980 to 1993.  In an April 2004 response 
to the RO, Womack ACH indicated that no records were located 
and that the Veteran charged out his records in July 1999.  
[The Board notes, however, that the Veteran died in July 
1998].  In an April 2004 response to the appellant's counsel, 
Womack ACH indicated that no records were located and that 
the Veteran's records had been retired to the National 
Personnel Records Center (NPRC).  In June 2004, the RO 
requested all of the Veteran's inpatient treatment records 
from 1980 to 1993.  In November 2004, NPRC indicated that 
there were no inpatient treatment records for the period from 
1980 to 1992.  NPRC did, however, provide inpatient treatment 
records dated in 1993.

In April 2007 and March 2008, the Board directed the RO to 
obtain all of the Veteran's outpatient treatment records from 
Womack ACH for the period from 1980 to 1993.  Because the 
NPRC will only process a request for a one-year period of 
records at a time, in June 2008 the RO made separate requests 
for records for each applicable individual year from 1980 to 
1993.  In August 2008, NPRC indicated that there were no 
outpatient treatment records for each applicable individual 
year from 1980 to 1993.  In January 2009, the RO again 
requested outpatient treatment records for each individual 
year from 1980 to 1993.  In a response later in January 2009, 
NPRC noted that military retiree outpatient treatment records 
are stored based on the last year and place of treatment and 
that last year treated is needed for a search.  In any event, 
NPRC made a search under each applicable individual year from 
1980 to 1993, and indicated that there were no outpatient 
treatment records.  There is no allegation that the Veteran 
received outpatient treatment at Womack ACH after 1993 (the 
last year under which NPRC made a search).  

In September 2005, September 2007, and January 2009 letters, 
the RO asked the appellant to provide any copies of the 
Veteran's treatment records from Womack AMC.  Previously, the 
appellant provided copies of some outpatient treatment 
records from Womack ACH.  In light of the above, it is 
obvious that further development with regard to Womack ACH 
outpatient treatment records would be a useless endeavor.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

The case was readjudicated in the February 2009 SSOC.

Based on this history, the Board finds that the RO has 
complied with the directives of the Board's remands, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

In light of the fact that inpatient treatment records from 
Womack ACH dated in 1993 were received, the Board must 
consider whether another IME [independent medical expert] 
opinion should be secured, because the IME medical expert did 
not have these records from Womack ACH before him when he 
rendered his opinion in March 2001.  The 1993 Womack ACH 
hospitalization records show that the Veteran was 
hospitalized for congestive heart failure and that he had a 
history of a myocardial infarction in 1990.  These two facts 
were known to the March 2001 IME expert.  The IME expert 
noted that the first confirmed evidence of coronary artery 
disease was in 1990.  Also, private treatment records 
indicating that the Veteran was hospitalized at Womack ACH in 
1993 for congestive heart failure were of record at the time 
the IME doctor rendered his opinion.  The 1993 Womack ACH 
records do not indicate that the Veteran had a cardiovascular 
disorder prior to 1990, and do not otherwise indicate that 
the Veteran's cardiovascular disorders were related to active 
service.  

Since no additional treatment reports have been added to the 
record, the Board finds that another IME opinion is not 
required for an informed adjudication of this issue.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio/Hupp

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in letters sent in 
December 2003, February 2004, December 2004, September 2005, 
September 2007, and January 2009, which were specifically 
intended to address the requirements of the VCAA.
	
Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

In this case, service connection was not in place for any 
disabilities suffered by the Veteran; properly tailored 
notice therefore need not include items (1) and (2) as listed 
above.  Turning to Hupp element (3), several VCAA letters 
merely informed the appellant that the evidence must show 
that "the [V]eteran died from a service-connected injury or 
disease."  See, e.g., September 12, 2007 letter, page 4.  
However, the essential fairness of the adjudication was not 
affected.  The evidence of record indicates that the 
appellant had actual knowledge of what is necessary to 
substantiate her claim.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

In this case, the appellant demonstrated knowledge of the 
elements specified by the Court in Hupp by virtue of her 
statements.  Specifically, the appellant argued that the 
Veteran's fatal heart disease was complicated by in-service 
syphilis and in-service exposure to Agent Orange.  See, e.g., 
the appellant's statement to an United States senator.  This 
demonstrates that the appellant was aware that the evidence 
would have to show that the Veteran developed a disease or 
disability as a result of his military service which 
ultimately led to his death.  Moreover, the appellant has 
been represented by counsel since she appealed the Board's 
June 2001 decision to the Court.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) [appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error"].  Consequently, any failure by the VA to notify the 
appellant of the third Hupp element does not prejudice her.

In short, the appellant was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the appellant, in the 
several VCAA letter the RO asked the appellant to identify 
and send relevant medical evidence.  The RO provided the 
appellant with VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated the Veteran for disabilities 
related to the cause of his death.  

Moreover, in several VCAA letters, the appellant was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on her 
claim.  [A VA medical opinion was obtained in August 1999, 
and an IME opinion was obtained in March 2001.]

In several VCAA letters, the appellant was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
appellant was also informed that VA make reasonable efforts 
on her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In two VCAA letters, the RO further informed the appellant 
that she should submit any evidence in her possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See, e.g., the September 12, 2007 VCAA letter, page 1.  
The VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute regarding the 
deceased Veteran.  
As detailed above, the VCAA letters contained information 
which is analogous to elements (2) and (3).  Although the RO 
did not specifically address elements (4) and (5) in a VCAA 
letter, element (4), degree of disability, is obviously 
inapplicable to a death claim.  As for element (5), because 
the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any question as to the 
effective date to be assigned is rendered moot.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in January 1999, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the appellant with VCAA notice prior to the 
initial adjudication of the claim in January 1999 was clearly 
both a legal and a practical impossibility.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  
See VAOGCPREC 7-2004.

Following the issuance of the VCAA letters, the appellant was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in SSOCs 
issued from 2005 to 2008.  Therefore, the essential fairness 
of the adjudication was not affected.  The appellant and her 
counsel have pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
appellant in the timing of the VCAA notice as to this claim.  
See Overton, 20 Vet. App. at 437 [a timing error may be cured 
by a new VCAA notification followed by a readjudication of 
the claim].



(iv.)  General comments

As noted above, the appellant is represented in this matter 
by an attorney.  
See Overton, supra.  It is clear that the appellant and her 
counsel are amply aware of her responsibilities and those of 
VA over the lengthy course of this appeal.  See, e.g., the 
June 2002 Joint Motion.  See also Overton, 20 Vet. App. at 
438.  The attorney has not indicated that she believes that 
there is currently a lack of VCAA compliance.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's service treatment records, some military retiree 
treatment records, VA and private treatment records, the 
Veteran's death certificate, a VA medical opinion, two 
private medical opinions, and an IME medical opinion.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.

As was discussed in some detail above, the RO pursuant to the 
Board's remands attempted to obtain the Veteran's inpatient 
and outpatient treatment records from Womack ACH.  Only the 
1993 hospitalization records were obtained.  The RO informed 
the appellant of its attempts to obtain military retiree 
treatment records in various VCAA letters and the SSOCs dated 
from 2005 to 2009.  It is clear that further requests for 
military retiree treatment records for the Veteran would be 
futile.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the medical opinions obtained 
in this case are adequate for adjudication purposes.  
The reports of the August 1999 VA medical nexus opinion and 
the March 2001 IME medical nexus opinion show that the VA 
reviewer and the IME reviewed the Veteran's claims file and 
provided thorough reasons and bases for the opinions 
rendered.  

Significantly, the June 2002 Joint Motion for Remand did not 
identify any deficiency as to these medical opinions.  The 
Board is confident that if the parties had identified any 
inadequacies, such would have surfaced in the June 2002 Joint 
Motion for Remand so that any deficiencies could be 
corrected.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  Instead, the parties noted that the Board 
must consider whether another IME opinion should be secured 
after additional treatment records from Womack ACH are 
received.  As has been discussed above, the Board has 
determined that another IME opinion is unnecessary because 
such medical evidence has been added to the record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met, and that another opinion is unnecessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has retained the services of 
an attorney, who has presented argument on her behalf.  
The appellant has testified at two hearings, including a 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include cardiovascular 
diseases and malignant tumors, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2008).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).



Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.  In that regard, taking account of the 
available evidence and National Academy of Science's (NAS) 
analysis, the Secretary of VA found that the credible 
evidence against an association between herbicide exposure 
and circulatory disorders outweighs the credible evidence for 
such an association, and determined that a positive 
association does not exist.  See 72 Fed. Reg. 32,395, 32,405 
(June 12, 2007).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection - cause of death

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2008).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2008).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

Analysis

Missing records

As has been discussed in some detail above, the reason for 
the Joint Motion was for VA to secure the Veteran's military 
retiree treatment records from Womack ACH.  At least some of 
the Veteran's military retiree treatment records from Womack 
ACH are unavailable.  As noted in the Joint Motion, private 
treatment records dated in May 1990 reflect that the Veteran 
had been receiving treatment from a family doctor at Womack 
ACH and that he underwent an electrocardiogram at Womack ACH 
prior to his transfer and admission to a private facility for 
evaluation of a possible myocardial infarction.  Clearly, 
outpatient treatment records dated in 1990 from Womack ACH 
are unavailable.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Factual background

As was noted in the Introduction, the Veteran served in 
Vietnam, so exposure to herbicides is presumed by law.

The Veteran died in July 1998, with the immediate cause of 
death reported to be ischemic cardiomyopathy.  The underlying 
cause was cardiogenic shock.  No autopsy was performed.

At the time of the Veteran's death, service connection was 
not in effect for any disability.

The appellant's contentions

The appellant contends that the Veteran had a cardiovascular 
disease in service.  Alternatively, she asserts that the 
Veteran's documented in-service syphilis or tuberculosis is 
related to the cause of his death.  Also, she argues that the 
Veteran had a lung tumor from exposure to Agent Orange and 
that this purported lung tumor caused or contributed to the 
cause of his death.  The appellant also generally contends 
that presumed exposure to Agent Orange is related to the 
cause of the Veteran's death.

Discussion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson, supra.

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
discuss in-service disease and injury.  

Turning first to whether an in-service cardiovascular disease 
existed as is contended by the appellant, this has been the 
subject of medical controversy.

in September 2000 and April 2001 statements, C.B., M.D., a 
neuroradiologist, asserted that the Veteran had in-service 
cardiovascular disease that was manifested by chest pains and 
hypertension, and by sinus tachycardia, an old lateral 
infarction, and left bundle branch block (LBBB) found on a 
June 1978 electrocardiogram (EKG).  Dr. C.B. further noted 
that the Veteran's blood pressure reading on his February 
1980 separation examination was 140/70.  Dr. B. based his 
finding that the Veteran had hypertension in service on the 
definition in Cecil's Textbook of Medicine (19th edition), 
page 253, that systolic blood pressure of 140-159 represents 
borderline isolated systolic hypertension.  In an April 2001 
statement, Dr. C.B. in essence indicated that the premature 
ventricular contractions identified on the February 1980 
separation examination were "a marker of heart disease" and 
were not incidental findings in an otherwise normal 
retirement examination.

In essence, Dr. C.B.'s conclusion that the Veteran had 
cardiovascular disease in service is premised on the finding 
of "borderline isolated systolic hypertension" and 
other isolated findings in 1978 and 2000.

In a February 2006 statement, H.B., M.D., a retired physician 
who practiced in the field of vascular, trauma, and general 
surgery until 1994, asserted that the Veteran's blood 
pressure reading of 140/70 on his February 1980 separation 
examination was borderline hypertension.  Dr. H.B. also noted 
that there were blood pressure readings of 140/70 on February 
19, 1970, and 140/80 on March 31, 1972, and that such 
readings were borderline pressure readings.  The Board notes 
that the Veteran's separation examination was done on 
February 19, 1980, and there was no medical report for 
February 19, 1970, so it appears that Dr. H.B. double counted 
that finding.  The Board also notes that there was no blood 
pressure reading taken on March 31, 1972; the Veteran's blood 
pressure was taken on May 31, 1972, when he was complaining 
of chest pain, at which time it was 140/80.  Therefore, the 
service treatment records show two blood pressure readings of 
140/70 and 140/80 rather than three.  

There are a number of flaws in Dr. H.B.'s findings.  First, 
Dr. H.B. acknowledged that the alleged three blood pressure 
readings (which in actuality were only two) was not an 
"ideal situation" to diagnose hypertension in service.  
However, Dr. H.B. ignored other in-service blood pressure 
readings.  Significantly, Dr. H.B. did not address in-service 
blood pressure readings taken in April 1970 and June 1978, 
which were 134/70 and 128/74.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].

Dr. H.B. also noted that the Veteran had a genetic 
predisposition for atherosclerotic vascular disease and that 
the Veteran smoked in service.  However, Dr. H.B. did not 
indicate that how these factors caused the Veteran to develop 
atherosclerotic vascular disease in service as opposed to his 
post-service period.    

Dr. H.B. noted that hyperlipidemia is an important casual 
factor for atherosclerotic vascular disease in that 
hyperlipidemia is directly related to the formation of 
atherosclerotic plaque in the arteries.  Although Dr. H.B. 
indicated that the Veteran's hyperlipidemia was not 
documented until 1990, he stated that the Veteran 
"undoubtedly" had hyperlipidemia "considerably" earlier 
than 1990 because the latent period for this process is long.  
Dr. H.B. then opined that it was "conceivable" that the 
hyperlipidemia was present as early as the 1970s  This 
portion of Dr. H.B.'s statement is speculative and couched in 
terms of possibility.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].

Dr. H.B. noted that the only indication of the possibility of 
symptomatic cardiovascular disease during active service 
comes from two admissions to the emergency room on May 31, 
1972 and August 9, 1972.  Dr. H.B. indicated that the 
Veteran's chest pain "could have" been mild angina, despite 
the normal resting EKG and normal chest x-ray.  Dr. H.B. also 
indicated that a March 1978 EKG was normal, but stated that 
even if the Veteran was asymptomatic, he still "could have" 
had significant atherosclerotic vascular changes.  This 
portion of Dr. H.B.'s statement is also speculative and 
couched in terms of possibility.  See Beausoleil and 
Libertine, both supra.  

The evidence against the conclusions of Dr. C.B. and Dr. H.B. 
includes the August 1999 VA medical opinion and the March 
2001 IME medical opinion.  

The August 1999 VA medical opinion reflects that the 
reviewing doctor found no evidence of heart disease present 
during the Veteran's active duty.  This opinion appears to be 
congruent with the service treatment reports, in that heart 
disease was not specifically diagnosed in service.  However, 
there was no discussion of the blood pressure readings and 
other in-service findings referenced by Dr. C.B. and 
Dr. H.B.

Upon review of the Veteran's entire claims folder, by letter 
dated in March 2001, M.N.C., M.D., a Professor of Medicine in 
the Department of Cardiology at Albert Einstein College of 
Medicine, provided an IME opinion.  Dr. C. indicated that, 
based on his thorough review of the record , including the 
in-service EKGs and other service treatment records, and on 
his medical expertise, it was his opinion that coronary 
artery disease was not manifested during service or by March 
1981. The Dr. C. noted that the initial confirmed evidence of 
coronary artery disease was in May 1990, at which time 
cardiac catheterization and coronary angiograms showed three 
vessel coronary artery stenoses.  Dr. C. noted that the 
Veteran may have had symptoms of ischemic heart disease in 
1987, based on the appellant's report of the Veteran's 
shortness of breath and chest pains when they were married in 
1987.  However the IME additionally observed that the 
Veteran's reported medical history was negative, with no 
mention of prior chest pains, when he was hospitalized in May 
1990.

Dr. C. also opined that the Veteran's chest pain in service 
was more likely musculoskeletal or pleural in origin and that 
the service EKGs did not show chronic heart disease.  The 
June 1978 EKG was considered within normal limits based on 
Dr. C's experience as an interpreter of EKGs and did not 
demonstrate "LBBB" or "old lateral MI" because "[t]he QRS 
interval is narrow, not over 0.10 secs as expected with 
bundle branch block, and the q waves in the lateral leads are 
normal 'septal q waves' and not pathological - i.e., not 0.04 
secs in duration and not >15 percent of QRS amplitude."  See 
April 2001 report of the IME opinion, page 2.  

Dr. C. additionally noted that the Veteran's blood pressure 
readings in service were normal, except for the 140/70 in 
February 1980, which was a only single reading.
Dr. C. also noted that the Veteran denied a history of 
hypertension in May 1990, when coronary artery disease was 
initially noted.  

The Court has held that factors for consideration in 
assessing the medical competence to render an opinion as to 
medical causation include specific expertise in the relevant 
specialty.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The Board observes in this connection that Dr. C.B. is 
identified as a neuroradiologist and that Dr. H.B. is 
identified as a retired physician who practiced in the field 
of vascular, trauma, and general surgery until 1994.  The 
Board  places greater weight of probative value on the IME 
report, which is from a expert in cardiology.

The Board further observes that the opinion of the IME 
appears to be consistent with the facts of record in this 
case.  In particular, the service medical records make it 
clear that the Veteran was evaluated for heart disease, and 
no heart disease was identified during service.  Moreover, 
cardiovascular disease was not identified until 1990, seven 
years after service, at which time the Veteran reported a 
negative medical history.  

Drs. C.B. and H.B. would have the Board believe that they can 
identify heart disease based on certain isolated findings, 
while various physicians who physically examined the Veteran 
and performed diagnostic testing failed to identify heart 
disease.  The Board finds this assertion to be incredible, 
particularly considering the fact that it does not appear 
that either Dr. C.B. or Dr. H.B. is a specialist in 
cardiology.  The Board believes that the IME opinion, to the 
effect that the findings relied upon by Dr. C.B. as markers 
for heart disease were in fact normal (or in the instance of 
the June 1978 EKG involved an error of interpretation), 
appears to be consistent with the medical evidence of record, 
which as discussed above is devoid of any contemporaneous 
reference to heart disease or a diagnosis of hypertension 
during service or for a number of years thereafter.

To the extent that the appellant is contending that the 
Veteran had a cardiovascular disorder in service, the Board 
notes that, as a person without medical training, the 
appellant is not competent to render an opinion on medical 
matters such as a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The appellant's statements and her testimony 
carry no weight of probative value.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

In short, a preponderance of he medical evidence of record 
supports a conclusion that the Veteran did not have 
cardiovascular disease, to include hypertension, in service 
or within the one year presumptive period after service.

With regard to the appellant's contention that the Veteran 
had a lung tumor which was somehow responsible for his 
demise, the Veteran's service treatment records are negative 
for a lung tumor.  In fact, there is no competent medical 
evidence that the Veteran ever had a lung tumor.  Chest x-
rays and computed tomography (CT) scans of the lungs taken in 
the early 1990s show a mass and interstitial markings.  
However, a lung tumor was not diagnosed, and a lung 
disability manifested by a mass or interstitial markings was 
not diagnosed.  Nor does the death certificate refer to a 
lung tumor.  

The only evidence which purports to diagnose the Veteran with 
a lung tumor comes from the appellant.  The appellant's 
statements and her testimony carry no weight of probative 
value.  See Espiritu, supra; 38 C.F.R. § 3.159 (a)(1).  See 
also Cromley, supra.  

The Veteran's service treatment records show that in November 
1968 the Veteran had had a persistent low titer positive 
Venereal Disease Research Laboratory (VDRL) test [a test for 
syphilis] since October 1963.  Also, Dr. C. in the March 2001 
IME opinion noted that the Veteran apparently contracted 
syphilis in 1963.  Therefore, the medical evidence shows that 
he had syphilis in service.  As for tuberculosis, the 
Veteran's service treatment records show that in April 1970 
he tested positive for a purified protein derivative (PPD) of 
tuberculin.  Moreover, Dr. C. noted that this test was a 
manifestation of tuberculosis, for which he was treated with 
isoniazid (isonicotinic acid hydrazide ((INH)) for a year.  
Thus, the medical evidence reflects that he had tuberculosis 
in service.  

With respect to in-service incurrence of injury, the 
appellant is claiming that the Veteran's in-service injury is 
exposure to herbicides.  Because the Veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Element (2), in-service 
injury, has therefore also been established on a presumptive 
basis.

In summary, element (2), in service disease or injury, is 
satisfied to the extent that the Veteran had syphilis and 
tuberculosis in service and he is presumed to have been 
exposed to Agent Orange.  Element (2) is not satisfied with 
respect to cardiovascular disease, including hypertension, 
and lung cancer in service or within the one year presumptive 
period after service.

With respect to element (3), medical nexus, the appellant has 
advanced several contentions, some of which have been 
addressed above.  She contends that the Veteran's fatal 
cardiovascular disorder began in service; that the Veteran 
died of lung cancer which began during service; that the 
Veteran's documented in-service syphilis and tuberculosis 
contributed to his death; and that Veteran's death was due to 
his presumed herbicide exposure in service. 

With respect to the appellant's first contention, as has been 
discussed above the Board has found that the greater weight 
of the medical evidence indicates that cardiovascular disease 
did not begin in service.    

Concerning the second contention, as was discussed above 
there is no competent medical evidence that the Veteran ever 
had lung cancer.

With respect to the impact that the impact of the in-service 
syphilis, the August 1999 VA reviewer opined that there was 
no convincing evidence that the Veteran's in-service syphilis 
contributed to his heart disease and associated 
complications.  Similarly, the March 2001 IME doctor opined 
that the Veteran's syphilis did not contribute to his fatal 
cardiovascular disease.  The IME, Dr. C. further noted that 
when the Veteran had his heart attack, coronary angiograms in 
May 1990 showed conventional coronary artery disease with 
plaques and stenoses of the proximal, mid, distal, and branch 
portions of the coronary arteries, which was not a pattern of 
syphilitic aortitis-induced coronary artery disease.

As to the in-service tuberculosis, the March 2001 IME , Dr. 
C., opined that the Veteran's in-service tuberculosis did not 
contribute to his coronary artery disease.  Dr. C. noted that 
tuberculosis is not a risk factor for coronary artery 
disease, and that tuberculosis can only affect the 
cardiovascular system if it is advanced enough to produce 
extensive fibrosis of the lungs, resulting in hypoxia or 
pulmonary hypertension.  The doctor indicated that the 
Veteran's chest x-rays in service were all normal, reflecting 
no pulmonary damage, and that when the Veteran was 
hospitalized for his heart attack in May 1990, his chest x-
rays showed only mild congestion, which was consistent with 
left ventricular dysfunction [not tuberculosis].

In short, the medical evidence of record reflects that the 
Veteran's in-service syphilis and tuberculosis did not cause; 
contribute substantially or materially to the Veteran's 
death; combine to cause death; or aid or lend assistance to 
the production of death under 38 U.S.C. § 3.312(c).  There is 
no competent medical evidence to the contrary.  The 
statements of the appellant carry no weight of probative 
value.  
see Cromley, supra.

Turning to exposure to Agent Orange in general, as discussed 
above, the disorders granted presumptive service connection 
under 38 C.F.R. § 3.309(e) for Agent Orange exposure are 
specified with precision.  The disabilities specified at 
38 C.F.R. § 3.309(e) do not include the Veteran's diagnosed 
coronary artery disease.  The March 2001 IME specifically 
noted that coronary artery disease is not among the list of 
presumed disorders due to Agent Orange.  Therefore, the nexus 
presumption found in 38 C.F.R. § 3.309(e) is not applicable 
as to this claim.

In addition, the August 1999 VA reviewer opined that there 
was no convincing evidence of Agent Orange contributing to 
the Veteran's heart disease and associated complications.  In 
the March 2001 IME opinion, Dr. C. doctor noted that VA 
guidelines disabilities recognized as being associated with 
exposure to herbicides and that coronary artery disease is 
not listed.  Dr. C. indicated that he must rely on the VA 
consensus guidelines for direction.  

In short, the medical evidence of record reflects that the 
Veteran's in-service Agent Orange exposure did not cause; 
contribute substantially or materially to the Veteran's 
death; combine to cause death; or aid or lend assistance to 
the production of death under 38 U.S.C. § 3.312(c).

In summary, for reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


